267 Minn. 548 (1963)
125 N.W. (2d) 169
IN RE APPLICATION FOR DISCIPLINE OF HENRY G. SWIGGUM.
No. 39,223.
Supreme Court of Minnesota.
December 6, 1963.
Glen P. Powrie, for petitioner.
PER CURIAM.
This proceeding was commenced by the State Board of Law Examiners for the disbarment of Henry G. Swiggum, an attorney at law duly licensed to practice in the State of Minnesota, by service of its petition on respondent on August 15, 1963, together with an order of this court requiring respondent to answer the accusations contained therein within 20 days after said service. No answer or other pleading has been filed by respondent, and the time permitted therefor has now expired.
The petition of the State Board of Law Examiners alleges that respondent obtained custody and control of certain sums of money belonging to an estate which as an attorney he was retained to probate and that he wrongfully converted the same to his own use and benefit; that he has failed to account to said estate for said money; that he has drawn excessive and unauthorized and unconscionable attorney's fees for services alleged to have been rendered on behalf of said estate; and that he has failed to comply with an order of the Probate Court of Hennepin County.
IT IS THEREFORE ORDERED, That respondent, Henry G. Swiggum, be and he hereby is disbarred and that his name be stricken from the roll of attorneys of this state.